232 F.3d 1348 (11th Cir. 2000)
Tommy L. HAIRSTON, Earth Satellite Electronic Distributors, Inc., d.b.a. Private Cable Systems, Plaintiffs-Appellants,v.TRAVELERS CASUALTY & SURETY CO., f.k.a. Aetna Casualty and Surety, Travelers Property Casualty, Defendants-Appellees.
No. 99-11417.
United States Court of Appeals, Eleventh Circuit.
November 13, 2000.November 28, 2000

Appeal from the United States District Court for the Northern District of  Georgia.(No. 98-00313-2-CV-HLM), Harold L. Murphy, Judge.
Before ANDERSON, Chief Judge, and HILL and KRAVITCH, Circuit Judges.
ANDERSON, Chief Judge:


1
Tommy Hairston and Earth Satellite Electronic Distributors, Inc. appeal the  district court's dismissal of their suit under a flood insurance policy against  Travelers Casualty & Surety Co. and Travelers Property Casualty. Appellants  appeal the district court's determination that the federal courts have exclusive  jurisdiction over claims brought pursuant to National Flood Insurance Program  ("NFIP") policies and that filing in state court did not toll the statute of  limitations. We affirm.

I. FACTS

2
Appellants purchased flood insurance in 1993 from Write Your Own ("WYO")1  company Aetna Casualty and Surety, which later merged with or was purchased by  the Appellees. Appellants suffered flood damage in 1995 and received payment for  that damage. Almost two years later, Appellants noticed further damage which  they thought was from the 1995 flood and filed again. This time, the Appellees  would not pay. On November 13, 1997, Appellees notified the Appellants that no  further investigation would be conducted and that the claim was denied. On  November 11, 1998, Appellants filed suit in state court. The Appellees answered,  alleging that federal courts have exclusive jurisdiction of actions arising  under NFIP policies and filing for removal. The removal to federal court  occurred on December 15, 1998, more than a year after appellees denied the  claim. After the action was removed to federal court, the Appellees filed a  motion to dismiss because the Appellants had missed the NFIP's twelve month  statute of limitations. The district court granted the motion, finding that the  federal courts have exclusive jurisdiction and that filing in state court did  not toll the statute of limitations.

II. DISCUSSION

3
A. Federal Courts Have Exclusive Jurisdiction Over Suits Brought Pursuant to  Policies Issued Under the National Flood Insurance Program


4
It is a general principle of law that a state court may assume jurisdiction over  cases arising under federal laws in the absence of "a provision by Congress to  the contrary or disabling incompatibility between the federal claims and  state-court adjudication." Gulf Offshore Co. v. Mobil Oil Corp., 453 U.S. 473,  477-478, 101 S.Ct. 2870, 2875, 69 L.Ed.2d 784 (1981). Beginning with this  presumption that concurrent jurisdiction exists, courts are to determine whether  Congress intended to restrict jurisdiction to the federal court. See id. at 478,  101 S.Ct. at 2875. This presumption can be rebutted by a showing of any one of  the following: "an explicit statutory directive," an "unmistakable implication  from legislative history" or "a clear incompatibility between state-court  jurisdiction and federal interests." Id.

1.Explicit Statutory Directive

5
We begin with an examination of the language in the statute that the parties  agree is the governing statute. In 42 U.S.C.  4072,2 the claimant is instructed  that he "may institute" an action in the district court and that the district  courts are given "original exclusive jurisdiction" to hear the action without  regard to the amount in controversy.


6
The Appellants argue that Congress's use in  4072 of the permissive "may"  instead of obligatory "must" demonstrates an intention to sustain concurrent  jurisdiction. While it is true that some courts have found concurrent  jurisdiction because of the use of the permissive "may," see, e.g., Lane v.  Central Bank of Ala., N.A., 756 F.2d 814, 817 (11th Cir.1985), the statutes at  issue in such cases did not contain the more potent language contained in this  statute: "original exclusive jurisdiction." That difference makes the analysis  in those cases inapplicable. In Yellow Freight Sys., Inc. v. Donnelly, 494 U.S.  820, 823, 110 S.Ct. 1566, 1568-69, 108 L.Ed.2d 834, the Supreme Court held that  the presumption of concurrent jurisdiction was not rebutted by the language of  Title VII. That language simply said: "each United States district court ...  shall have jurisdiction of actions brought under this subchapter." 42 U.S.C.   2000e-5(f)(3). In so holding, the Court suggested the kind of language which  would rebut the presumption: "Unlike a number of statutes in which Congress  unequivocally stated that the jurisdiction of the federal court is exclusive,  Title VII contains no language that expressly confines jurisdiction to federal  courts." Id. (footnote omitted). The statutory language in the instant case  expressly provides that the jurisdiction of the district court is exclusive.


7
While Appellants argue that the words "original exclusive jurisdiction" do not  rebut the concurrent jurisdiction presumption, we have not found any cases that  support this view. In fact, the only cases that we have found that interpret  this language held that the language confined jurisdiction to the federal  courts. See, e.g., Mississippi v. Louisiana, 506 U.S. 73, 77-78, 113 S.Ct. 549,  553, 121 L.Ed.2d 466 (1992) (examining the constitutional grant of original  exclusive jurisdiction to the Supreme Court of actions between states); Yellow  Freight Sys., Inc. v. Donnelly, 494 U.S. 820, 823, 110 S.Ct. 1566, 1568-69, 108 L.Ed.2d 834 (1990) (contrasting the jurisdictional language in Civil Rights Act  with the ERISA statute which contains the words "exclusive jurisdiction" and  finding that that language in the latter evidenced a clear rebuttal of the  presumption of concurrent jurisdiction); Hall v. United States Dept. of  Veterans' Affairs, 85 F.3d 532, 534 (11th Cir.1996)(discussing exclusive  jurisdiction of the Court of Appeals for the Federal Circuit over certain  actions for veterans' benefits). Therefore we conclude that the language of the  statute rebuts the presumption of concurrent jurisdiction.3


8
2.An Unmistakable Implication From Legislative History


9
Although we need not address the legislative history in light of the explicit  statutory directive and our holding that the "exclusive" language of the statute  rebuts the presumption of concurrent jurisdiction, our review of the legislative  history reinforces our holding. As originally enacted,  4072 did not contain  the words "original exclusive" before jurisdiction.4 This language was added by  Congress in 1983. See Supplemental Appropriations Act, 1984; Domestic Housing  and International Recovery and Financial Stability Act, Pub.L. 98-181,   451(d)(5), 97 Stat. 1229 (1983). In the accompanying legislative history,  Congress made clear that the adoption of the language was purposeful:


10
In the case where the claimant refuses to accept the amount allowed or the  claim, the claimant may institute an action on the claim against the company  or other insurer within one year after the mailing of the notice of  disallowment or partial disallowment in the U.S. district court for the  district in which the insured property is situated. Jurisdiction is conferred  on the U.S. district court to hear and determine the action regardless of the  amount in controversy. This section is amended to specify that the U.S.  district court has original exclusive jurisdiction over this action.


11
See Joint Explanatory Statement of the Committee of Conference, reprinted in  1983 U.S.S.C.A.N. 1768, 1814 (emphasis added). The inclusion of the clear  language restricting jurisdiction to the district court, without any qualifying  statements, demonstrates Congress's intent to restrict jurisdiction.


12
The addition of the language in 1983 is especially convincing in light of the  split that had developed in the federal courts about whether jurisdiction over  actions brought pursuant to NFIP policies was confined to federal courts.  Compare Bains v. Hartford Fire Insurance Co., 440 F.Supp. 15  (N.D.Ga.1977)(holding that concurrent jurisdiction existed); Burrell v. Turner  Corp. of Oklahoma, 431 F.Supp. 1018 (N.D.Okla.1977)(same) with Schultz v.  Director, Federal Emergency Management Agency, 477 F.Supp. 118 (C.D.Ill.1979)  (holding the same language in the jurisdictional statute for Part A of the NFIP  restricted jurisdiction to the federal courts); Siekmann v. Kirk Mortgage Co.,  548 F.Supp. 50 (E.D.Pa.1982)(same). Thus it would appear that Congress was  responding to the growing split and amended the statute in order to alleviate  any further confusion. Because we conclude that both the language of the statute  and the legislative history dictate the conclusion that the federal courts have  exclusive jurisdiction, we decline to consider the third potential rebuttal  factor, the compatibility of state-court jurisdiction and federal interests.


13
B. Filing in State Court Will Not Toll the Statute of Limitations


14
Appellants argue that even if we find that the federal courts have exclusive  jurisdiction, the filing of the suit in state court tolled the statute of  limitations. In support of this argument, they cite Burnett v. New York Central  Railroad Co., 380 U.S. 424, 85 S.Ct. 1050, 13 L.Ed.2d 941 (1965), in which the  Court found that a plaintiff who properly filed in state court, but in the wrong  venue, tolled the statute of limitations on an action arising under the Federal  Employers' Liability Act ("FELA"). In Burnett, the plaintiff's initial suit was  dismissed for lack of venue, and he later filed in federal court after the  statute of limitations had run on the FELA action. The district court dismissed  the action. The Supreme Court explained that had the state law permitted  transfer of the initial suit to a court with proper venue, the statute would  have been tolled. See id. at 426, 85 S.Ct. at 1053. From this case, the  Appellants argue that because Georgia has such a transfer statute,5 they should  be permitted to toll the statute of limitations by filing in state court.


15
However, unlike here, the state court in Burnett had jurisdiction to hear the  claim. Under 45 U.S.C.  56, FELA's jurisdictional statute, concurrent  jurisdiction is specifically reserved. Thus the plaintiff in Burnett filed in a  court with competent jurisdiction over his claim, albeit not the proper court:  "Congress did not intend the statute of limitation to bar a plaintiff who brings  a timely FELA action in a state court of competent jurisdiction ...." Id. at  432, 85 S.Ct. at 1057. Here, the Appellants filed in a court that could not hear  their claim, so the analogy to Burnett fails.


16
Additionally, this Court has found that Burnett 's logic did not apply in a  similar situation involving the Death on the High Seas Act, which this court  assumed also grants exclusive federal jurisdiction. See Bailey v. Carnival  Cruise Lines, Inc., 774 F.2d 1577, 1581 (11th Cir.1985). There, the plaintiff  also erroneously filed in state court and argued that this filing tolled the  statute of limitations under the doctrine enunciated in Burnett. This Court  rejected that argument because the act in question, unlike FELA, did not grant  concurrent jurisdiction. Id.6 Because  4072 also does not permit concurrent  jurisdiction, we hold that filing in a court without competent jurisdiction did  not toll the statute of limitations.

III. CONCLUSION

17
We hold that the district court properly held that  4072 rebuts the presumption  of concurrent jurisdiction and thus properly held that the state court did not  have jurisdiction of appellants' suit. We also hold that the filing in state  court did not toll the statute of limitations.


18
AFFIRMED.



NOTES:


1
 In 1983, the Federal Emergency Management Agency created the WYO program whereby  private insurers issue National Flood Insurance policies. For a full explanation  of the NFIP history, see Van Holt v. Liberty Mutual Fire Insurance Co., 163 F.3d  161, 167 (3d Cir.1998).


2
 Section 4072 provides:
In the event the program is carried out as provided in section 4071 of this  title, the Director shall be authorized to adjust and make payment of any claims  for proved and approved losses covered by flood insurance, and upon the  disallowance by the Director of any such claim, or upon the refusal of the  claimant to accept the amount allowed upon any such claim, the claimant, within  one year after the date of mailing of notice of disallowance or partial  disallowance by the Director, may institute an action against the Director on  such claim in the United States district court for the district in which the  insured property or the major part thereof shall have been situated, and  original exclusive jurisdiction is hereby conferred upon such court to hear and  determine such action without regard to the amount in controversy.
42 U.S.C.  4072. Both parties agree that  4072 is the governing statutory  provision. Because it is clear that the district court had subject matter  jurisdiction pursuant to 28 U.S.C.  1331, Newton v. Capital Assur. Co., Inc.,  209 F.3d 1302, 1305 (11th Cir.2000), we again need not address the issue of  whether 42 U.S.C.  4072 provides an additional basis for jurisdiction of a suit  against a WYO company, an issue left open in Newton. See Van Holt v. Liberty  Mutual Fire Ins. Co., 163 F.3d 161, 166-67 (3d Cir.1998) (concluding that both  28 U.S.C.  1331 and 42 U.S.C.  4072 vest district courts with subject matter  jurisdiction of such suits).


3
 At oral argument, Appellants cited American Dredging Co. v. Miller, 510 U.S.  443, 114 S.Ct. 981, 127 L.Ed.2d 285 (1994), for its discussion of the language  in 28 U.S.C.  1333(1), the statute that confers jurisdiction in admiralty  actions. The statute reads:
The district courts shall have original jurisdiction, exclusive of the courts of  the States, of:
(1) Any civil case of admiralty or maritime jurisdiction, saving to suitors in  all cases all other remedies to which they are otherwise entitled.
28 U.S.C.  1331 (1993). The Court discussed its precedent interpreting this  language which held that federal courts had exclusive jurisdiction over in rem  suits against vessels but that the "saving to suitors" clause permitted actions  in state court that would be cognizable under state law. Unlike  1331(1),   4072 does not contain an equivalent "saving to suitors" clause and thus the  analysis in American Dredging is not pertinent.


4
 The pre-1983 version of  4072 provided:
In the event the program is carried out as provided in section 4071 of this  title, the Secretary shall be authorized to adjust and make payment of any  claims for proved and approved losses covered by flood insurance, and upon the  disallowance by the Director of any such claim, or upon the refusal of the  claimant to accept the amount allowed upon any such claim, the claimant, within  one year after the date of mailing of notice of disallowance or partial  disallowance by the Director, may institute an action against the Director on  such claim in the United States district court for the district in which the  insured property or the major part thereof shall have been situated, and  jurisdiction is hereby conferred upon such court to hear and determine such  action without regard to the amount in controversy.
42 U.S.C.  4072 (1982) (emphasis added). The 1983 amendment added the words  "original exclusive" immediately before the word "jurisdiction" in the last  phrase.


5
 O.C.G.A.  9-2-61 Renewal of case after dismissal.
(a) When any case has been commenced in either a state or federal court within  the applicable statute of limitations and the plaintiff discontinues or  dismisses the same, it may be recommenced in a court of this state or in a  federal court either within the original applicable period of limitations or  within six months after the discontinuance or dismissal, whichever is later,  subject to the requirement of payment of costs in the original action as  required by subsection (d) of Code Section 9-11-41; provided, however, if the  dismissal or discontinuance occurs after the expiration of the applicable period  of limitation, this privilege of renewal shall be exercised only once.
. . .
(c) The provisions of subsection (a) of this Code section granting a privilege  of renewal shall apply if an action is discontinued or dismissed without  prejudice for lack of subject matter jurisdiction in either a court of this  state or a federal court in this state.
Appellants cannot use this statute because they did not dismiss or discontinue  the suit. Thus, we do not address the issue of what effect a state statute might  have had on our analysis.


6
 The district court in James v. Auto Owners Insurance Co., No. CV498-182 (S.D.Ga.  Dec.10, 1998), reached the same result for flood insurance cases.